Keller, J.
The reasonable expense incurred by the accommodation indorser in consequence of the maker’s default, including counsel fees and disbursements, may be recovered from the maker. (Thompson v. Taylor, 72 N. Y. 32.) The counsel fee of $250 was admitted by defendant’s attorney to be reasonable if the maker was liable in the circumstance. The additional items consisting of cablegrams, telephones, typewriting, photostats, process servers’ fees, postage and miscellaneous were not proven in the amounts claimed. I think $100 would reasonably cover these items. Judgment for plaintiff for $350, with appropriate interest. Defendant is allowed a stay of ten days and thirty days to make a case.